 

 

15
16
17

18
19
20
21
22
23
24
25
26
27
28
29
30

Case 3:19-cv-00160 Document 13 Filed on 07/08/19 in TXSD Page 1 of 1

Doug Monahan

Attorney Pro Se . rts

- colt Sa CH
409 Colonial Dr. FILED
Friendswood, Texas 77546 vr U8 2018
Doug.monahan@ibackpack.com aie ws ws amay, Clerk of Court

 

512-281-6533
US District Court, Southern District
) Case No.: 3.19.cv-00160

US Federal Trade Commission )

Vs. )

Doug Monahan and iBackPack of Texas, LLC }

MOTION TO DISMISS

| hereby request the court Dismiss Case No.: 3.19.cv-00160 against Doug Monahan and the iBackPack
of Texas, LLC. A Sworn and notarized Affadavit executed by Doug Monahan individually and as officer for
the iBackPack sypporting,this MOTION TO DISMISS is attached.

Attorney Pro Se

 

Email: doug.monahan@ibackpack.net

For:

Susan Gram Case Manager

Case Manager for Judge George C. Hanks
United States Courthouse

601 Rosenberg,

Sixth Floor Galveston, TX 77550
Telephone: (409) 766-3737
